Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on August 10th, 2018. Claims 1-20 are pending.
Priority
3.	Application 16/100,348 was filed on August 10th, 2018 which is a continuation of Application 14/683,727 which was filed April 10th, 2015 and has a provisional application 61/977,943 was filed on April 10th, 2014.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).

These above limitations as drafted, under their broadest reasonable interpretation, recite a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The processor, memory, network interface and remote server in Claims 1 and 11 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, memory, network interface and remote server in Claims 1, and 11. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As to the specific limitations “generat[ing] a plurality of queue data structures in the memory,” “receiv[ing]… a plurality of data packets 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic 
Dependent claims 2-10, and 12-20 further define the abstract idea that is present in their respective independent claims 1, and 11 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6, 9, 10, 11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0206239 to Hurd et al. (hereinafter Hurd) in view of US Patent Publication US2013/0332330 to Youngren et al. (hereinafter Youngren) and of US Patent Publication US2007/0118460 to Bauerschmidt et al. (hereinafter Bauer).
As per claim 1
Hurd discloses an apparatus comprising: a memory; a network interface; at least one processor to (paragraph [0007, 0011, and 0040]): 
generate a plurality of queue data structures in the memory (The pending order data structure may comprise a pending order queue: paragraph [0017]); 

receive, via the network interface, a plurality of data packets indicative of buy orders and sell orders, each data packet further comprising a respective quantity (The first order and the second order may be sent by at least one of the client 14,16 to the system 60 via the network 18. The orders may be sent in separate messages each in the form of at least one data packet: paragraph [0053]); 
store the buy orders and the sell orders in the buy queues and the sell queues respectively (the memory has a pending order data structure for pending buy orders (bids) and another pending order data structure for pending sell orders (offers): paragraph [0043]); 
identify the buy orders and the sell orders for the item stored in the queue data structures (The, nodes also contain price information indicative of the price associated with the order (for example, sell at a price of $5.35 per share): Figure 3 and 4 and paragraph [0046]); 
identify a given buy order for the item whose quantity satisfies a given sell order for the item (The order executability determiner may determine if there is a pending buy order at the trade matching engine that can be matched to the sell order: paragraph [0050]); and
in response to identifying the given buy order satisfying the given sell order, execute an electronic trade between the given buy order and the given sell order (to execute the order provided that the order is determined to be executable: paragraph [0043]). 
Hurd does not specifically teach to receive, via the network interface, data regarding a price of an item from a trusted remote server at a predetermined time; in response to receiving the price, identify the buy orders and the sell orders for the item stored in the queue data structures; and execute an electronic trade between the given buy order and the given sell order at the price received from the trusted remote server.
Youngren teaches to receive, via the network interface, data regarding a price of an item from a trusted remote server at a predetermined time; in response to receiving the price, identify the buy orders and the sell orders for the item stored in the queue data structures; and execute an electronic trade between the given buy order and the given sell order at the price received from the trusted remote server ((FX) derivatives, such as options on foreign exchange instruments, may be settled according to an 
Bauer teaches to receive, via the network interface, data regarding a price of an item from a trusted remote server at a predetermined time; in response to receiving the price, and execute an electronic trade between the given buy order and the given sell order at the price received from the trusted remote server (Use Reuters Dealing Terminal Quotations (perhaps utilizing information from CME GFX) for the target currencies and calculate the average of the spot bid and offer to use in assigning SWAP leg prices: paragraphs [0391, 0449, 0450, 0461 and 0463]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Hurd to include receiving price data from a trusted remote server at a predetermined times for the purpose of matching the buy/sell orders as taught by Youngren and Bauer to combine prior art elements according to known methods to include other methods of assigning prices.

As per claim 11
Hurd discloses a method comprising: 
generating, by at least one processor, a plurality of queue data structures in the memory (The pending order data structure may comprise a pending order queue: paragraph [0017]); 
designating, by at least one processor,  some of the plurality of queue data structures as buy queues; designating, by at least one processor,  some of the plurality of queue data structures as sell queues (the memory has a pending order data structure for pending buy orders (bids) and another pending order data structure for pending sell orders (offers): paragraph [0043]); 
receiving, by at least one processor, via the network interface, a plurality of data packets indicative of buy orders and sell orders, each data packet further comprising a respective quantity (The first order and the second order may be sent by at least one of 
storing, by at least one processor, the buy orders and the sell orders in the buy queues and the sell queues respectively (the memory has a pending order data structure for pending buy orders (bids) and another pending order data structure for pending sell orders (offers): paragraph [0043]); 
identifying, by at least one processor, the buy orders and the sell orders for the item stored in the queue data structures (The, nodes also contain price information indicative of the price associated with the order (for example, sell at a price of $5.35 per share): Figure 3 and 4 and paragraph [0046]); 
identifying, by at least one processor, a given buy order for the item whose quantity satisfies a given sell order for the item (The order executability determiner may determine if there is a pending buy order at the trade matching engine that can be matched to the sell order: paragraph [0050]); and
in response to identifying the given buy order satisfying the given sell order, executing, by the at least one processor, an electronic trade between the given buy order and the given sell order (to execute the order provided that the order is determined to be executable: paragraph [0043]). 
Hurd does not specifically teach receiving, by the at least one processor, via the network interface, data regarding a price of an item from a trusted remote server at a predetermined time; identifying, by the at least one processor, the buy orders and the sell orders for the item stored in the queue data structures; executing, by the at least one processor, an electronic trade between the given buy order and the given sell order at the price received from the trusted remote server.
Youngren teaches to receiving, by the at least one processor, via the network interface, data regarding a price of an item from a trusted remote server at a predetermined time; identifying, by the at least one processor, the buy orders and the sell orders for the item stored in the queue data structures; executing, by the at least one processor, an electronic trade between the given buy order and the given sell order at the price received from the trusted remote server ((FX) derivatives, such as options on foreign exchange instruments, may be settled according to an agreed upon benchmark. The benchmark may be a spot benchmark that indicates a spot exchange rate between two currencies for a given moment in time. Current benchmarks used for FX derivative products are determined through a survey of traded price information for spot FX rates that are made available from electronic trading systems. Other benchmark rates, such as the WM/Reuters Spot Rates and the 1FED FX exchange rate 
Bauer teaches receiving, by the at least one processor, via the network interface, data regarding a price of an item from a trusted remote server at a predetermined time; identifying, by the at least one processor, the buy orders and the sell orders for the item stored in the queue data structures; executing, by the at least one processor, an electronic trade between the given buy order and the given sell order at the price received from the trusted remote server (Use Reuters Dealing Terminal Quotations (perhaps utilizing information from CME GFX) for the target currencies and calculate the average of the spot bid and offer to use in assigning SWAP leg prices: paragraphs [0391, 0449, 0450, 0461 and 0463]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Hurd to include receiving price data from a trusted remote server at a predetermined times for the purpose of matching the buy/sell orders as taught by Youngren and Bauer to combine prior art elements according to known methods to include other methods of assigning prices.

As per claims 3 and 13
Hurd discloses the data packets are encoded in a predetermined format (The packets generally, but not necessarily, comprise, for example, a header, and a payload. The packets may also have a trailer: paragraph [0068]).  

As per claims 6 and 16
Hurd discloses the at least one processor is further configured to broadcast an indication of the electronic trade between the given buy order and the given sell order (The executability determiner 22 of each sub processor 55 and 57 determine if their respectively received orders are at least in part executable, and if it is so determined, the respective response sender 24 sends a response to the respective received message via the controller 53, the message indicating that at least part of the order is executed: paragraph [0055]). 




As per claims 9 and 19


As per claims 10 and 20
Hurd discloses the at least one processor is further configured to order each of the plurality of queues based on a predetermined priority (The processor may use a price-time priority matching algorithm, or any other suitable matching algorithm. In a price-time priority algorithm those bids and offers entered into the processor first have priority over bids or offers that were subsequently entered at the same price: paragraph [0038], priority queue: paragraph [0043], and Examples of other types of priority include but are not limited to volume priority, and broker priority: paragraph [0049]).

7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0206239 to Hurd et al. (hereinafter Hurd) in view of US Patent Publication US2013/0332330 to Youngren et al. (hereinafter Youngren) and of US Patent Publication US2007/0118460 to Bauerschmidt et al. (hereinafter Bauer) further in view of US Patent Publication US2011/0238556 to Harmaty et al. (hereinafter Harmaty).
As per claims 2 and 12
Hurd, Youngren and Bauer do not teach the data packets are encrypted.  
Harmaty teaches the data packets are encrypted (paragraph [0078]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Hurd to include the data packets are encrypted as taught by Harmaty to combine prior art elements according to known methods to ensure privacy or prevent fraud.

8.	Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0206239 to Hurd et al. (hereinafter Hurd) in view of US Patent Publication US2013/0332330 to Youngren et al. (hereinafter Youngren) and of US Patent Publication US2007/0118460 to Bauerschmidt et al. (hereinafter Bauer) .
As per claims 4 and 14
Hurd, Youngren and Bauer do not teach receive a command to cancel the given buy order or the given sell order; and remove the given buy order or the given sell order from a respective queue, in response to determining that the quantity of the given buy order does not satisfy the given sell order.
Ascher teaches the at least one processor is further configured to: receive a command to cancel the given buy order or the given sell order; and remove the given buy order or the given sell order from a respective queue, in response to determining that the quantity of the given buy order does not satisfy the given sell order (Immediate and cancel orders are executed against any existing orders, and any unfilled portion of the order is immediately cancelled: paragraph [0029]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Hurd to include the at least one processor is further configured to: receive a command to cancel the given buy order or the given sell order; and remove the given buy order or the given sell order from a respective queue, in response to determining that the quantity of the given buy order does not satisfy the given sell order as taught by Ascher to combine prior art elements according to known methods to include limit orders.

As per claims 5 and 15
Hurd, Youngren and Bauer do not teach the at least one processor is further configured to reject the command to cancel, in response to determining that the quantity of the given buy order satisfies the given sell order. 
Ascher teaches the at least one processor is further configured to: the at least one processor is further configured to reject the command to cancel, in response to determining that the quantity of the given buy order satisfies the given sell order (Immediate and cancel orders are executed against any existing orders, and any unfilled portion of the order is immediately cancelled: paragraph [0029]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Hurd to include the at least one processor is further configured to reject the command to cancel, in response to determining that the quantity of the given buy order satisfies the given sell order as taught by Ascher to combine prior art elements according to known methods to include limit orders.

9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0206239 to Hurd et al. (hereinafter Hurd) in view of US Patent Publication US2013/0332330 to Youngren et al. (hereinafter Youngren) and of US Patent Publication US2007/0118460 to Bauerschmidt et al. (hereinafter Bauer) further in view of US Patent Publication US2007/0244783 to Wright et al. (hereinafter Wright).
As per claims 7 and 17
Hurd, Youngren and Bauer do not teach the at least one processor is further configured to broadcast an indication of the electronic trade between the given buy order and the given sell order, in response to determining that the quantity meets a threshold quantity.  
Wright discloses the at least one processor is further configured to broadcast an indication of the electronic trade between the given buy order and the given sell order, in response to determining that the quantity meets a threshold quantity (Updating of the representation 10 can be done continuously as changes in displayed quantities are detected, e.g. real-time, or for a predefined periodic based update, e.g. time based such as for every two minutes, or action based such as for when new orders/trades over a specified threshold (e.g. volume/price) are detected: paragraph [0057]).  
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Hurd to include the at least one processor is further configured to broadcast an indication of the electronic trade between the given buy order and the given sell order, in response to determining that the quantity meets a threshold quantity as taught by Wright to combine prior art elements according to known methods to include specific market updates.

10.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0206239 to Hurd et al. (hereinafter Hurd) in view of US Patent Publication US2013/0332330 to Youngren et al. (hereinafter Youngren) and of US Patent Publication US2007/0118460 to Bauerschmidt et al. (hereinafter Bauer) further in view of WO/2010/075092 to Slutsker (hereinafter Slutsker).

Hurd, Youngren and Bauer do not teach the processor is configured to determine a timing for processing the plurality of queues.  
Slutsker discloses the processor is configured to determine a timing for processing the plurality of queues (webAgent will create a trade plan (i.e. a composition of trade steps) at the point of trade entry into the system. webAgent will determine based on timing rules when a trade needs to be started and will initiate its execution at the earliest possible time: page 6, lines 21-30).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Hurd to include the processor is configured to determine a timing for processing the plurality of queues as taught by Slutsker to combine prior art elements according to known methods to maximize processing resources.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693